Citation Nr: 1427688	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-38 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, including as due to asbestos exposure.  

2.  Entitlement to service connection for the residuals of a sternum trauma.

3.  Entitlement to service connection for the residuals of a right upper extremity trauma.

4.  Entitlement to service connection for the residuals of a left upper extremity trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had active service from October 1956 to February 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Louisville, Kentucky, Regional Office (RO).

In May 2013, the issues were remanded by the Board for further development; pertaining to the issues of entitlement to service connection for a respiratory disability and a sternum disability, the requested development has been accomplished and the issues are ready for adjudication.  

Regrettably, additional development is necessary regarding the issues of entitlement to service connection for the residuals of a right upper extremity trauma and service connection for a left upper extremity trauma; those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A respiratory disorder is not related to service, to include exposure to asbestos.

2.  Objective evidence of a sternum disability is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1101, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304 (2013).

2.  The criteria for service connection for a sternum disability are not met. 38 U.S.C.A. §§ 1101, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.103, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2009 letter satisfied the duty to notify provisions.  This also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Certain procedural development is generally necessary in order to develop asbestos claims, in part to determine whether a Veteran was exposed to asbestos during military service.  While the Veteran was afforded a VA examination to determine whether a respiratory disorder was related to exposure to asbestos, the RO did not complete development regarding confirmation of such exposure.  However, the Veteran's service is consistent with his claims of exposure to asbestos, and such exposure is conceded by the Board.  Thus, as the issue at hand is whether such exposure led to a respiratory disorder, a medical issue addressed by the VA examiner, and exposure to asbestos is conceded, the failure to complete such development does not prejudice the Veteran and to remand for such development would serve only to delay adjudication of the claim.

This matter was most recently before the Board in May 2013, when the case was remanded to the VA RO in Louisville, Kentucky, (via the Appeals Management Center (AMC) in Washington, D.C.) for the purpose of obtaining a VA examination.   

A VA examination was conducted in July 2013; the record does not reflect that the was inadequate for rating purposes.  The VA examiner obtained an accurate history,  listened to the Veteran's assertions, laid a factual foundation, and provided reasoned bases for the conclusions that were reached.  The Board finds that the July 2013 examination is adequate.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel  discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

To this end, the RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disabilities, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records include an October 1956 treatment note reporting findings of a calcified right hilar node.  March 1957 and February 1958 chest x-rays were normal.  Service treatment records do not demonstrate any respiratory complaints or show any treatment for an injury to the sternum.  The Veteran's January 1960 report of medical examination for separation demonstrated normal lungs and chest.  

Post-service treatment records include normal chest x-rays in July 1997, June 1998, January 1999, July 2000, October 2001, November 2004, March 2007, and March 2009.

In a January 2009 statement in support of his claim, the Veteran explained that during service he handled asbestos in shipyards during overhaul periods and that there was asbestos used as insulation in his ship.  The Veteran explained that he could no longer walk up a hill to the lake near his house with his wife, secondary to his breathing difficulty.  The Veteran additionally described that he injured his sternum when he fell off a ladder through a hatch and fell to the deck below.

In a January 2009 statement, the Veteran's buddy J.C. noted that the Veteran reported to him that he worked with asbestos in the Navy.  

In a July 2009 statement, the Veteran explained that he incurred an injury to the sternum which had a growth protruding from it which was not there before the accident and caused him pain.  In a July 2009 statement the Veteran's wife also attested that the Veteran experienced pain in his chest and that her husband had described to her an in-service accident which could have caused his pain.  

The Veteran was afforded a VA examination in July 2013.  During his examination, the Veteran explained that he was exposed to asbestos in service and related a sternal condition to service.  

During his examination, the Veteran explained that he fell through a hatch in 1958 and injured his sternum.  The Veteran stated that his lower sternum had a "growth" which he related to his injury.  

The VA examiner reported that the Veteran had a prominent area in the lower sternum which the Veteran related to his injury, the Veteran explained that he had periods of shortness of breath from time to time, he reported some coughing and congestion in the areas of his vocal cords, and he reported the use of asbestos during service.  

The Veteran's high resolution tomography was negative for asbestosis.  Bronchiectasis findings and other lesions were discussed.  It was noted that the Veteran had a "somewhat prominent xyphoid process" (lower portion of the sternum).  The examiner explained that this was not considered a pathological process or disease but was instead a developmental variant.  

Following physical examination and review of the Veteran's claim file, the VA examiner stated that current CT scanning was negative for asbestos-related disease rendering a relationship less likely as not related to service.  There was no service record which might be related to the Veteran's current diagnosis of bronchiectasis.  The Veteran had a calcified right hilar granuloma identified in October 1956 which was a very common incidental finding and unlikely related to any significant pulmonary disease process.  The examiner further explained that other x-rays were negative for this finding, and that in February 1958 a finding of a calcified granuloma was essentially benign.  

The examiner concluded that it was unlikely that the Veteran's granuloma represented active pathological process related to the findings in 1956.  Instead, it was more likely that the granuloma identified in 1956 represented residuals of a childhood infection that was fully resolved by entry into service and did not cause long term issues.

The examiner further explained that the Veteran's sternal condition was a prominent xiphoid process which was a common non-pathological variant and that no pathological diagnosis of the sternum or sternum or xiphoid has been rendered.  Thus a relationship of a sternum condition to service could not be established.  

Respiratory Disability

The Veteran asserts that he was exposed to asbestos in service and that that such exposure is the cause of his respiratory symptoms.

The evidence of record does not demonstrate that the Veteran had any respiratory disorder in service, however, given the character of the Veteran's service, exposure to asbestos is conceded.  

The Veteran is competent to describe his respiratory symptoms.  Competency, however, differs from weight and credibility.  The Veteran is not shown to have the medical expertise to diagnose himself with a respiratory disorder, or to render a competent determination as to the cause of his respiratory symptoms.  Instead, the Board determines whether the competent medical evidence is consistent with the Veteran's claims.

The medical evidence of record includes x-rays which are consistently clear of any asbestos-related pathology.  

In the July 2013 VA examination, the VA examiner stated that current CT scanning was negative for asbestos-related pathology, thus, as there is no asbestos related disease found within the evidence of record, service connection for a respiratory disease as due to asbestos exposure is not warranted.  

The VA examiner, however, noted that the Veteran had bronchiectasis, but noted that nothing in service was related to such a finding and that, while granulomas were noted in October 1956, such a finding was common and "unlikely related to any significant pulmonary disease process" and that other x-rays were negative for this finding.  The examiner also noted this was probably a residual of a childhood infection that was fully resolved by entry into service and did not cause long term issues.

Thus, the Veteran is not found to have a disability related to asbestos exposure, and the only respiratory disorder shown, bronchiectasis, is not shown to be related to service by the competent medical evidence, and is first shown decades after the Veteran's service.  

The preponderance of the evidence is against the claim for a respiratory disability; there is no doubt to be resolved; and service connection is not warranted.

Residuals of a Sternum Trauma

The Veteran is competent to testify as to symptoms such as pain, which he has stated he has experienced since an in-service injury.  The competent medical evidence of record has not, however, found a disease in which service connection can be granted.  

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes, a disability that is superimposed upon a congenital defect may be service connected as well as a congenital (developmental or familial) disease.  See 38 C.F.R. §§ 3.303, 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990).  

The evidence of record includes only the Veteran's complaints of pain and the July 2013 finding that the Veteran's sternum is a genetic variation.  The VA examiner found that the Veteran's claimed disorder is in fact a developmental variant, and the claim file contains no other competent opinion which suggests any superimposed disability upon that congenital disorder.

Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Absent proof of a current disability, there is no valid claim and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability is demonstrated by the competent evidence of record, service connection is not warranted for a sternum disability.

The preponderance of the evidence is against the claim for a sternum disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a respiratory disability, including as due to asbestos exposure is denied.

Entitlement to service connection for the residuals of a sternum trauma is denied.


REMAND

The Veteran was afforded a VA examination in July 2013 in order to determine the etiology of the Veteran's claim shoulder disabilities.  Regrettably, in finding that the Veteran's shoulder disabilities could not be related to service as there was no evidence of a condition in service, the VA examiner appears to have dismissed the Veteran's lay statements describing an in-service injury as the cause of his shoulder pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.) 

Additional clarification is needed prior to Board consideration of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide a different VA examiner with the claim file to include all electronic files for review.   

Then, as to every diagnosed right and left shoulder disability, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset in-service or within one year of separation; specifically including falling the Veteran's fall to the engine room which is to be accepted as fact.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

2.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


